 Case 1:14-cr-00716-VM Document 209 Filed 09/03/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                          September 3, 2020
-----------------------------------X
UNITED STATES OF AMERICA           :
                                   :    14 CR 716 (VM)
     - against -                   :
                                   :    ORDER
BAKTASH AKASHA ABDALLA,            :
                                   :
               Defendant.          :
-----------------------------------X
VICTOR MARRERO, United States District Judge.

     The Court sentenced defendant Baktash Akash Abdalla

(“Abdalla”)     on    August     16,    2019    to    twenty-five       years’

imprisonment. (See “Judgment,” Dkt. No. 185.) Abdalla pleaded

guilty to Counts One through Six of superseding information

14 CR 716, which charged him with one count of conspiracy to

manufacture and distribute heroin, one count of conspiracy to

manufacture and distribute methamphetamine, one count of

manufacturing        and   distributing        heroin,     one     count   of

manufacturing and distributing methamphetamine, one count of

using and carrying machine guns and destructive devices in

furtherance of drug trafficking crimes, and one count of

corruption     and     bribery    of    public       officials     to    avoid

prosecution. He is serving his sentence in FCI Oakdale.

     By   letter      dated    August    2,    2020,     Abdalla      requests

immediate     compassionate      release       pursuant    to    18     U.S.C.
 Case 1:14-cr-00716-VM Document 209 Filed 09/03/20 Page 2 of 4




Sections    3582(c)(1)(A)     (“Section       3582”).      (See    “Motion”1;

“Exhibit A,” Dkt. No. 204.) Abdalla argues that his fragile

health condition puts him at a greater risk of contracting

COVID-19. Specifically, Abdalla notes that he is 43 years old

and suffers from serious health conditions including Type 2

diabetes, obesity, hypertension, and asthma. Abdalla also

asserts that at least eight prisoners have died after being

infected with COVID-19 at FCI Oakdale.

      The Court will deny the Motion. Section 3582 allows a

court to reduce a term of imprisonment or supervised release

after considering the factors set forth in 18 U.S.C. Section

3553(a) (“Section 3553(a)”) and finding that “extraordinary

and compelling reasons warrant such a reduction.” See Section

3582(c)(1)(A)(i). A court may do so only upon motion of the

Director of the BOP or “upon motion of the defendant after

the defendant has fully exhausted all administrative rights

to appeal a failure of the [BOP] to bring a motion on the

defendant’s behalf or the lapse of 30 days from the receipt

of such a request by the warden of the defendant’s facility,

whichever    is   earlier.”     See       Section   3582(c)(1)(A).         Any

reduction    of   sentence    under       Section   3582    must    also   be




      1 Because the Motion refers to sensitive health information and
attaches Bureau of Prisons (“BOP”) health records, it will be filed under
seal.

                                      2
 Case 1:14-cr-00716-VM Document 209 Filed 09/03/20 Page 3 of 4




“consistent with applicable policy statements issued by the

[United States] Sentencing Commission.” Id. United States

Sentencing    Guidelines       Section      1B1.13       (“Section    1B1.13”)

provides     guidance    on      the       circumstances       under    which

“extraordinary and compelling reasons” exist.

       Abdalla submitted his request to the warden of his

facility on May 28, 2020 and, as of August 3, 2020, received

no response. (See Exhibit A at 2.) The Motion is thus properly

before the Court. In addition, Abdalla clearly suffers from

many health conditions, as detailed in his Motion. At least

some of these conditions have been                  found to qualify as

“extraordinary and compelling reasons” such that they support

the reduction of an inmate’s sentence.

       Nevertheless, even assuming Abdalla has demonstrated

that    “extraordinary     and    compelling         reasons     warrant”     a

reduction of his sentence, the Court is not persuaded that

the Section 3553(a) factors weigh in favor of his release.

These    factors   require       the       Court    to    consider     certain

objectives of the justice system, including, among others,

the nature and circumstances of the offense, the history and

characteristics    of    the    defendant,         and   the   need   for   the

sentence imposed to reflect the seriousness of the offense,

promote respect for the law, and provide just punishment for

the offense. As explained at sentencing, the conduct of which

                                       3
 Case 1:14-cr-00716-VM Document 209 Filed 09/03/20 Page 4 of 4




Abdalla was convicted by his guilty plea entailed horrific

crimes. He served as a leader of an extensive international

criminal enterprise. The charges involved a staggering amount

of drugs, possession and use of firearms including machine

guns, acts of extreme violence including murder, and the

obstruction of justice through bribery of public officials.

In short, the seriousness of his crimes merited the length of

the sentence imposed. Reducing the sentence would promote

neither respect for the law nor the principle of deterrence.

     Because the Section 3553(a) factors do not weigh in favor

of release, the Court will deny the Motion.

     Accordingly, it is hereby

     ORDERED that defendant Baktash Akasha Abdalla’s motion

for compassionate release (filed under seal) is DENIED. The

Clerk of Court is directed to mail a copy of this Order to

Baktash   Akasha   Abdalla,    Register   Number    91151-054,   FCI

Oakdale II, Federal Correctional Institution, P.O. Box 5010,

Oakdale, LA 71463 and note service on the docket.

SO ORDERED.

Dated:    New York, New York
          3 September 2020




                                 4
